     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 1 of 22



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   ELIZABETH B. MURRILL (pro hac vice forthcoming)
      Solicitor General
 3   JOSEPH S. ST. JOHN (pro hac vice forthcoming)
      Deputy Solicitor General
 4   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 5   Baton Rouge, LA 70804
     Tel: (225) 326-6766
 6   emurrill@ag.louisiana.gov
     stjohnj@ag.louisiana.gov
 7
     Counsel for the State of Louisiana
 8
     SEE SIGNATURE PAGE FOR
 9   ADDITIONAL PARTIES AND COUNSEL

10                                    UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12   AMERICAN RIVERS; AMERICAN                       No. 3:20-cv-4636
     WHITEWATER; CALIFORNIA TROUT;
13   IDAHO RIVERS UNITED

14                         Plaintiffs,               ANSWER OF STATE INTERVENORS
                                                     LOUISIANA, MONTANA, ARKANSAS,
15           v.                                      MISSISSIPPI, MISSOURI, TEXAS, WEST
                                                     VIRGINIA, AND WYOMING
16   ANDREW R. WHEELER; U.S.
     ENVIRONMENTAL PROTECTION
17   AGENCY,

18                         Defendants.

19

20

21

22

23

24

25

26

27

28
                                                     1
                                  STATE OF LOUISIANA’S MOTION TO INTERVENE
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 2 of 22



 1
                          STATE INTERVENORS’ ANSWER TO COMPLAINT
 2
               Intervenors Louisiana, Montana, Arkansas, Mississippi, Missouri, Texas, West Virginia, and
 3
     Wyoming (“State Intervenors”), make this Answer to Plaintiffs’ Complaint in the above-captioned
 4
     case. Pursuant to Federal Rule of Civil Procedure 8(b), State Intervenors deny each and every
 5
     allegation contained in Plaintiffs’ Complaint except for those expressly admitted herein. For the
 6
     avoidance of doubt, State Intervenors deny (a) all summations, characterizations, etc. of legal
 7
     authorities on the basis that such allegations state a legal conclusion as to which no response is
 8
     required and that legal authorities speak for themselves and (b) all headings.
 9
                                               INTRODUCTION
10
               1.     Admitted that Congress passed the Federal Water Pollution Control Act
11
     Amendments of 1972, Pub. L. 92-500, 86 Stat. 816 (Oct. 16, 1972). Otherwise denied.
12
               2.     Admitted that 33 U.S.C. § 1251(a) states, in part: “The objective of this chapter is to
13
     restore and maintain the chemical, physical, and biological integrity of the Nation's waters.” Admitted
14
     that states retain primary authority to abate water pollution. Admitted that 33 U.S.C. § 1251(b) states,
15
     in part: “It is the policy of the Congress to recognize, preserve, and protect the primary
16
     responsibilities and rights of States to prevent, reduce, and eliminate pollution, to plan the
17
     development and use (including restoration, preservation, and enhancement) of land and water
18
     resources, and to consult with the Administrator in the exercise of his authority under this chapter.”
19
     Intervenor States further answer that the statutory text speaks for itself. Otherwise denied.
20
               3.     Denied.
21
               4.     Admitted that 33 U.S.C. § 1341(a)(1) states, in part: “No license or permit shall be
22
     granted until the certification required by this section has been obtained or has been waived as
23
     provided in the preceding sentence. No license or permit shall be granted if certification has been
24
     denied by the State, interstate agency, or the Administrator, as the case may be.” Admitted that, as a
25
     result, state certification is required for a range of projects that require federal approval. Otherwise
26
     denied.
27
               5.      Admitted that 33 U.S.C. § 1341(a)(1) states, in part: “Such State or interstate agency
28
                                                         2
                                          STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 3 of 22



 1   shall establish procedures for public notice in the case of all applications for certification by it and, to

 2   the extent it deems appropriate, procedures for public hearings in connection with specific

 3   applications.” Otherwise denied.

 4           6.       Admitted that on July 13, 2020, Defendant Andrew R. Wheeler and Defendant U.S

 5   Environmental Protection Agency (“the EPA”), published a final rule revising the regulations

 6   implementing Section 401, and that the final rule was published as Clean Water Act Section 401

 7   Certification Rule, 85 Fed. Reg. 42,210 (July 13, 2020) (“Final Rule”). Otherwise denied.

 8           7.       Admitted that Plaintiffs seek an order declaring the Final Rule, in whole or in part,

 9   unlawful, and setting it or its provisions aside. Otherwise denied.

10                                         JURISDICTION & VENUE

11           8.       Admitted that the Final Rule constitutes final agency action. The Intervenor States

12   lack knowledge or information sufficient to form a belief about the truth of Plaintiffs’ standing and,

13   on that basis, deny that this Court has authority to grant the requested relief. Otherwise denied.

14           9.       Admit that the EPA has an office within this district. The Intervenor States lack

15   knowledge or information sufficient to form a belief about the truth of the remaining factual

16   allegations; they are therefore denied.

17                                     INTRADISTRCT ASSIGNMENT

18           10.      Denied.

19                                                    PARTIES

20           11.      The Intervenor States lack knowledge or information sufficient to form a belief about

21   the truth of this allegation; it is therefore denied.

22           12.      The Intervenor States lack knowledge or information sufficient to form a belief about

23   the truth of this allegation; it is therefore denied.

24           13.      The Intervenor States lack knowledge or information sufficient to form a belief about

25   the truth of this allegation; it is therefore denied.

26           14.      The Intervenor States lack knowledge or information sufficient to form a belief about

27   the truth of this allegation; it is therefore denied.

28           15.      The Intervenor States lack knowledge or information sufficient to form a belief about
                                                             3
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 4 of 22



 1   the truth of this allegation; it is therefore denied.

 2           16.      Denied that Plaintiffs are directly injured by the Final Rule. The Intervenor States lack

 3   knowledge or information sufficient to form a belief about the truth of the remainder of this

 4   allegation; it is therefore denied.

 5           17.      Denied that the Final Rule will undercut any state’s authority. The Intervenor States

 6   lack knowledge or information sufficient to form a belief about the truth of the remainder of this

 7   allegation; it is therefore denied.

 8           18.      Denied.

 9           19.      Admitted that the Final Rule limits the use of Section 401 to impose unlawful and

10   unconstitutional conditions. The Intervenor States lack knowledge or information sufficient to form

11   a belief about the truth of the remainder of this allegation; it is therefore denied.

12           20.      Denied.

13           21.      The Intervenor States lack knowledge or information sufficient to form a belief about

14   the truth of this allegation; it is therefore denied.

15           22.      The Intervenor States lack knowledge or information sufficient to form a belief about

16   the truth of this allegation; it is therefore denied.

17           23.      Admitted.

18           24.      Admitted.

19                                           LEGAL BACKGROUND

20   I.      The Clean Water Act

21           25.      Admitted that Congress passed the Federal Water Pollution Control Act

22   Amendments of 1972, Pub. L. 92-500, 86 Stat. 816 (Oct. 16, 1972). Admitted that 33 U.S.C. §

23   1251(a) states, in part: “The objective of this chapter is to restore and maintain the chemical, physical,

24   and biological integrity of the Nation's waters.” Admitted that states retain authority to abate water

25   pollution. Otherwise denied.

26           26.      Admitted that 33 U.S.C. § 1251(b) states, in part: “It is the policy of the Congress to

27   recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce,

28   and eliminate pollution, to plan the development and use (including restoration, preservation, and
                                                             4
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 5 of 22



 1   enhancement) of land and water resources, and to consult with the Administrator in the exercise of

 2   his authority under this chapter.” Admitted that 33 U.S.C. § 1370 states, in part: “Except as expressly

 3   provided in this chapter, nothing in this chapter shall . . . (2) be construed as impairing or in any

 4   manner affecting any right or jurisdiction of the States with respect to the waters (including boundary

 5   waters) of such States.”

 6           27.     Admitted that 33 U.S.C. § 1377(e) states, in part, “The Administrator is authorized to

 7   treat an Indian tribe as a State for purposes of subchapter II of this chapter and sections 1254, 1256,

 8   1313, 1315, 1318, 1319, 1324, 1329, 1341, 1342, 1344, and 1346 of this title to the degree necessary

 9   to carry out the objectives of this section, but only if” certain conditions are met.

10           28.     Admitted.

11   II.     Section 401 of the Clean Water Act

12           29.     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “Any applicant for a Federal

13   license or permit to conduct any activity . . . which may result in any discharge into the navigable

14   waters, shall provide the licensing or permitting agency a certification from the State in which the

15   discharge originates or will originate, or, if appropriate, from the interstate water pollution control

16   agency having jurisdiction over the navigable waters at the point where the discharge originates or

17   will originate, that any such discharge will comply with the applicable provisions of sections 1311,

18   1312, 1313, 1316, and 1317 of this title.” Further admitted that 33 U.S.C. § 1341(a)(1) states, in part

19   “No license or permit shall be granted until the certification required by this section has been

20   obtained or has been waived as provided in the preceding sentence” and “No license or permit shall

21   be granted if certification has been denied by the State, interstate agency, or the Administrator, as the

22   case may be.” Otherwise denied.

23           30.     Admitted that 33 U.S.C. § 1377(e) provides, in part: “The Administrator is authorized

24   to treat an Indian tribe as a State for purposes of subchapter II of this chapter and sections sections

25   1254, 1256, 1313, 1315, 1318, 1319, 1324, 1329, 1341, 1342, 1344, and 1346 of this title to the degree

26   necessary to carry out the objectives of this section, but only if [certain conditions are met].” Further

27   admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “In any case where a State or interstate agency

28   has no authority to give such a certification, such certification shall be from the Administrator.”
                                                         5
                                          STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 6 of 22



 1            31.     Denied as written.

 2            32.     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “Such State or interstate

 3   agency shall establish procedures for public notice in the case of all applications for certification by

 4   it[.]”

 5            33.     Admitted that 33 U.S.C. § 1341(a)(1) states, in part: “If the State, interstate agency, or

 6   Administrator, as the case may be, fails or refuses to act on a request for certification, within a

 7   reasonable period of time (which shall not exceed one year) after receipt of such request, the

 8   certification requirements of this subsection shall be waived with respect to such Federal

 9   application.”

10            34.     Admitted that 33 U.S.C. § 1341(d) states, in part: “Any certification provided under

11   this section shall set forth any effluent limitations and other limitations, and monitoring requirements

12   necessary to assure that any applicant for a Federal license or permit will comply with any applicable

13   effluent limitations and other limitations, under section 1311 or 1312 of this title, standard of

14   performance under section 1316 of this title, or prohibition, effluent standard, or pretreatment

15   standard under section 1317 of this title, and with any other appropriate requirement of State law set

16   forth in such certification, and shall become a condition on any Federal license or permit subject to

17   the provisions of this section.”

18   III.     The Administrative Procedure Act

19            35.     Admitted that 5 U.S.C. § 702 states, in part: “A person suffering legal wrong because

20   of agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant

21   statute, is entitled to judicial review thereof.”

22            36.     Admitted that 5 U.S.C. § 704 states, in part: “Agency action made reviewable by

23   statute and final agency action for which there is no other adequate remedy in a court are subject to

24   judicial review.” Admitted that promulgation of a final rule is a final agency action under the APA.

25            37.     Admitted.

26                                                       FACTS

27   I.       Application of Section 401

28            38.     Admitted that for the past 50 years, certain states have exercised the certification
                                                           6
                                            STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 7 of 22



 1   authority provided in Section 401 for activities that require a federal license or permit. The

 2   Intervenor States lack knowledge or information sufficient to form a belief about the truth of the

 3   remainder of this allegation; it is therefore denied.

 4           39.      Admitted that certain states have considered and addressed impacts unrelated to

 5   water quality in making certifications under Section 401. The Intervenor States lack knowledge or

 6   information sufficient to form a belief about the truth of the remaining factual allegations; they are

 7   therefore denied.

 8           40.      Admitted that certain states have imposed a broad array of conditions on activities

 9   subject to the Section 401 certification requirement—including conditions not related to the

10   triggering discharge. The Intervenor States lack knowledge or information sufficient to form a belief

11   about the truth of the remaining factual allegations; they are therefore denied.

12           41.      Admitted that certain states have denied certification based on requirements that were

13   not promulgated pursuant to the Clean Water Act. The Intervenor States lack knowledge or

14   information sufficient to form a belief about the truth of the remaining factual allegations; they are

15   therefore denied.

16           42.      Admitted that certain states have enacted laws and regulations establishing rules and

17   processes for public notification and participation in determinations concerning requests for

18   certification under Section 401.

19           43.      The Intervenor States lack knowledge or information sufficient to form a belief about

20   the truth of this allegation; it is therefore denied.

21           44.       The Intervenor States lack knowledge or information sufficient to form a belief

22   about the truth of this allegation; it is therefore denied.

23           45.      Admitted that on April 10, 2019, President Trump issued Executive Order 13, 868.

24   The text of the executive order speaks for itself. Otherwise denied.

25           46.      Admitted that Executive Order 13868 states, in part:

26           Purpose. The United States is blessed with plentiful energy resources, including
             abundant supplies of coal, oil, and natural gas. Producers in America have
27           demonstrated a remarkable ability to harness innovation and to cost-effectively
             unlock new energy supplies, making our country a dominant energy force. In fact, last
28           year the United States surpassed production records set nearly 5 decades ago and is in
                                                       7
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 8 of 22



 1          all likelihood now the largest producer of crude oil in the world. We are also the
            world's leading producer of natural gas, and we became a net exporter in 2017 for the
 2          first time since 1957. The United States will continue to be the undisputed global
            leader in crude oil and natural gas production for the foreseeable future.
 3
            These robust energy supplies present the United States with tremendous economic
 4          opportunities. To fully realize this economic potential, however, the United States
            needs infrastructure capable of safely and efficiently transporting these plentiful
 5          resources to end users. Without it, energy costs will rise and the national energy
            market will be stifled; job growth will be hampered; and the manufacturing and
 6          geopolitical advantages of the United States will erode. To enable the timely
            construction of the infrastructure needed to move our energy resources through
 7          domestic and international commerce, the Federal Government must promote
            efficient permitting processes and reduce regulatory uncertainties that currently make
 8          energy infrastructure projects expensive and that discourage new investment.
            Enhancing our Nation's energy infrastructure, including facilities for the transmission,
 9          distribution, storage, and processing of energy resources, will ensure that our Nation's
            vast reserves of these resources can reach vital markets. Doing so will also help
10          families and businesses in States with energy constraints to access affordable and
            reliable domestic energy resources. By promoting the development of new energy
11          infrastructure, the United States will make energy more affordable, while safeguarding
            the environment and advancing our Nation's economic and geopolitical advantages.
12
     Admitted that the executive order states, in part: “Outdated Federal guidance and regulations
13
     regarding section 401 of the Clean Water Act, however, are causing confusion and uncertainty and
14
     are hindering the development of energy infrastructure.”
15
            47.     Admitted that on June 7, 2019, the EPA issued guidance titled “Clean Water Act
16
     Section 401 Guidance for Federal Agencies, States and Authorized Tribes.” On its face, the guidance
17
     addressed “1. Statutory and regulatory timelines for review and action on Section 401 certifications;
18
     2. The appropriate scope of Section 401 certification review and conditions; and 3. Information
19
     within the scope of a state or tribe’s Section 401 certification review.” Otherwise denied.
20
            48.     Admitted that in August 2019, the EPA published an economic analysis of existing
21
     section 401 processes, and its proposed Section 401 rulemaking. Admitted that in its economic
22
     analysis, the EPA summarized four “denials and other high-profile section 401 certification cases.”
23
     Admitted that EPA stated “recent section 401 certification denials on large infrastructure projects,
24
     such as natural gas pipelines and export terminals, highlighted the potential for section 401
25
     certification denials to have broader economic impacts” and “[w]hile data to quantify these effects
26
     are limited, studies have noted that recurring section 401 certification denials of FERC-approved
27
     natural gas pipelines affects transportation of natural gas and could jeopardize the reliability of gas-
28
                                                        8
                                         STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 9 of 22



 1   fired electric generators.” Admitted that in its economic analysis, EPA stated “[r]ecent New York

 2   State natural gas pipeline case studies . . . demonstrate that the ‘complete application’ standard for

 3   starting the clock has caused confusion and delays” and “[e]xtended delay while waiting for a

 4   certification decision is an opportunity cost to the project proponent.” Admitted that in its economic

 5   analysis, EPA stated that “[b]ased on recent survey results (ACWA, 2019), incomplete requests are

 6   the most common cause of section 401 review delay.” Admitted that the economic analysis

 7   references a “‘withdrawal and resubmit’ process which allowed for a project timeline to be informally

 8   extended beyond one year.” Otherwise denied.

 9          49.     Admitted that the EPA’s economic analysis recounts the outcome of a survey given

10   to 50 states about their section 401 certification processes, but the State Intervenors further answer

11   that the survey was not performed by EPA, only 31 states provided responses, and EPA stated that

12   the survey data do not adhere to the EPA’s requirements regarding data and information quality.

13   Admitted that according to the EPA’s economic analysis, responses to this survey "indicate that the

14   average length of time for states to issue a certification decision once they receive a complete request

15   is 132 days,” and the survey responses indicate “denials are uncommon, with 17 states averaging zero

16   denials per year and other states issuing denials rarely.” Admitted that according to EPA’s economic

17   analysis, “[a]dditional summary survey information was made available by the Western States Water

18   Council,” and “[t]his survey further suggests that denials are uncommon, and most decision are made

19   between 40-90 days,” but Intervenor States further answer that EPA stated that the survey data does

20   not adhere to the EPA’s requirements regarding data and information quality. Otherwise denied.

21   II.    The EPA’s Rulemaking

22          50.     Admitted.

23          51.     Admitted.

24          52.     Admitted that regulations.gov states that 125,097 comments were received in Docket

25   EPA-HQ-OW-0405 as of August 10, 2020. Admitted that Docket EPA-HQ-OW-0405-0803 appears

26   to be a letter dated October 21, 2019, and submitted by the Hydropower Reform Coalition. Admitted

27   that Docket EPA-HQ-OW-2019-0405-0783 appears to be a letter submitted by American

28   Whitewater.
                                                        9
                                         STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 10 of 22



 1           53.      Admitted that the EPA received numerous critiques of the proposed rule, including

 2   from states and tribes. Admitted that EPA received critiques of the proposed rule purporting to be

 3   on behalf of Plaintiffs. Denied that the critiques “detailed the many flaws” in the proposed rule.

 4           54.      The Intervenor States lack knowledge or information sufficient to form a belief about

 5   the truth of this allegation; it is therefore denied.

 6           55.      The Intervenor States lack knowledge or information sufficient to form a belief about

 7   the truth of this allegation; it is therefore denied.

 8           56.      The Intervenor States lack knowledge or information sufficient to form a belief about

 9   the truth of this allegation; it is therefore denied.

10           57.      The Intervenor States lack knowledge or information sufficient to form a belief about

11   the truth of this allegation; it is therefore denied.

12           58.      The Intervenor States lack knowledge or information sufficient to form a belief about

13   the truth of this allegation; it is therefore denied.

14           59.      The Intervenor States lack knowledge or information sufficient to form a belief about

15   the truth of this allegation; it is therefore denied.

16           60.      Intervenors States answer that the text of the EPA’s explanation of or justifications

17   for the Final Rule speak for themselves. The Intervenor States lack knowledge or information

18   sufficient to form a belief about the truth of the remainder of this allegation; it is therefore denied.

19           61.      Denied.

20   III.    The Final Rule

21           62.      Admitted.

22           63.      Admitted the Final Rule provides that Section 401 “Certification is required for any

23   license or permit that authorizes and activity that may result in a discharge,” with “discharge” defined

24   as “a discharge from a point source into a water of the United States.”

25           64.      Admitted that the Final Rule provides that “[t]he Federal agency shall establish the

26   reasonable period of time either categorically or on a case-by-case basis,” and “[i]n either event, the

27   reasonable period of time shall not exceed one year from receipt.” Further admitted that

28   “certification request” is defined as “a written, signed, and dated communications that satisfies the
                                                             10
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 11 of 22



 1   requirements of § 121.5(b) or (c)” and “receipt” is defined as “the date that a certification request is

 2   documented as received by a certifying authority in accordance with applicable submission

 3   procedures.” Admitted that the Final Rule states, in part:

 4           (b) A certification request for an individual license or permit shall:
             (1) Identify the project proponent(s) and a point of contact;
 5           (2) Identify the proposed project;
             (3) Identify the applicable federal license or permit;
 6           (4) Identify the location and nature of any potential discharge that may result from
             the proposed project and the location of receiving waters;
 7           (5) Include a description of any methods and means proposed to monitor the
             discharge and the equipment or measures planned to treat, control, or manage the
 8           discharge;
             (6) Include a list of all other federal, interstate, tribal, state, territorial, or local agency
 9           authorizations required for the proposed project, including all approvals or denials
             already received;
10           (7) Include documentation that a pre-filing meeting request was submitted to the
             certifying authority at least 30 days prior to submitting the certification request;
11           (8) Contain the following statement: ‘The project proponent hereby certifies that all
             information contained herein is true, accurate, and complete to the best of my
12           knowledge and belief’; and
             (9) Contain the following statement: ‘The project proponent hereby requests that the
13           certifying authority review and take action on this CWA 401 certification request
             within the applicable reasonable period of time.’
14
             (c) A certification request for issuance of a general license or permit shall:
15           (1) Identify the project proponent(s) and a point of contact;
             (2) Identify the proposed categories of activities to be authorized by the general
16           license or permit for which certification is requested;
             (3) Include the draft or proposed general license or permit;
17           (4) Estimate the number of discharges expected to be authorized by the proposed
             general license or permit each year;
18           (5) Include documentation that a pre-filing meeting request was submitted to the
             certifying authority at least 30 days prior to submitting the certification request;
19           (6) Contain the following statement: ‘The project proponent hereby certifies that all
             information contained herein is true, accurate, and complete to the best of my
20           knowledge and belief ’; and
             (7) Contain the following statement: ‘The project proponent hereby requests that the
21           certifying authority review and take action on this CWA 401 certification request
             within the applicable reasonable period of time.’
22

23           65.     Admitted that the Final Rule provides that “[t]he scope of a Clean Water Act section

24   401 certification is limited to assuring that a discharge from a Federally licensed or permitted activity

25   will comply with water quality requirements.”

26           66.     Admitted.

27           67.     Admitted.

28           68.     Admitted that the Final Rule provides, in part: “The Federal agency shall establish the
                                                           11
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 12 of 22



 1   reasonable period of time either categorically or on a case-by-case basis,” and “[i]n either event, the

 2   reasonable period of time shall not exceed one year from receipt.”

 3           69.     Admitted that the Final Rule provides, in part: “The certifying authority is not

 4   authorized to request the project proponent to withdraw a certification request and is not authorized

 5   to take any action to extend the reasonable period of time other than specified in § 121.6(d).”

 6           70.     Admitted that the Final Rule provides, in part: “The scope of a Clean Water Act

 7   section 401 certification is limited to assuring that a discharge from a Federally licensed or permitted

 8   activity will comply with water quality requirements.” Further admitted that the Final Rule defines

 9   “certifying authority” as “the agency responsible for certifying compliance with applicable water

10   quality requirements in accordance with Clean Water Act section 401.” Further admitted that the

11   Final Rule defines “water quality requirements” as “applicable provisions of §§ 301, 302, 303, 306,

12   and 307 of the Clean Water Act, and state or tribal regulatory requirements for point source

13   discharges into waters of the United States.”

14           71.     Admitted that the Final Rule provides, in part: “The certification requirement for a

15   license or permit shall be waived upon . . .

16           (2) The certifying authority's failure or refusal to act on a certification request,
             including:
17           (i) Failure or refusal to act on a certification request within the reasonable period of
             time;
18           (ii) Failure or refusal to satisfy the requirements of § 121.7(c);
             (iii) Failure or refusal to satisfy the requirements of § 121.7(e); or
19           (iv) Failure or refusal to comply with other procedural requirements of section 401.
20           72.     Admitted that the Final Rule provides, in part: “A condition for a license or permit

21   shall be waived upon the certifying authority's failure or refusal to satisfy the requirements of §

22   121.7(d)” and “All certification conditions that satisfy the requirements of § 121.7(d) shall be

23   incorporated into the license or permit.”

24                                      FIRST CLAIM FOR RELIEF

25                                     Violation of the Clean Water Act

26           73.     The State Intervenors reallege their answers to all previous paragraphs.

27           74.     Admitted that 33 U.S.C. § 1361(a) provides that “The Administrator is authorized to

28   prescribe such regulations as are necessary to carry out his functions under this chapter.”
                                                       12
                                          STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 13 of 22



 1              75.    Admitted that 33 U.S.C. § 1370 provides, in part: “Except as expressly provided in

 2   this chapter, nothing in this chapter shall . . . (2) be construed as impairing or in any manner affecting

 3   any right or jurisdiction of the States with respect to the waters (including boundary waters) of such

 4   States.”

 5              76.    This paragraph states a legal conclusion as to which no response is required. To the

 6   extent a response is required, it is denied.

 7              77.    This paragraph states a legal conclusion as to which no response is required. To the

 8   extent a response is required, it is denied.

 9              78.    Denied.

10                                      SECOND CLAIM FOR RELIEF

11                                       Violation of the Clean Water Act

12              (The Final Rule’s unlawful provisions concerning the timeline for certification)
13              79.    The State Intervenors reallege their answers to all previous paragraphs.

14              80.    Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “Such State or interstate

15   agency shall establish procedures for public notice in the case of all applications for certification by it

16   and, to the extent it deems appropriate, procedures for public hearings in connection with specific

17   applications.”

18              81.    This paragraph states a legal conclusion as to which no response is required. To the

19   extent a response is required, it is denied.

20              82.    This paragraph states a legal conclusion as to which no response is required. To the

21   extent a response is required, it is denied.

22              83.    This paragraph states a legal conclusion as to which no response is required. To the

23   extent a response is required, it is denied.

24              84.    This paragraph states a legal conclusion as to which no response is required. To the

25   extent a response is required, it is denied.

26              85.    This paragraph states a legal conclusion as to which no response is required. To the

27   extent a response is required, it is denied.

28                                       THIRD CLAIM FOR RELIEF
                                                         13
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 14 of 22



 1                                      Violation of the Clean Water Act

 2     (The Final Rule unlawfully limits Section 401’s applicability to activities that may result in
 3                                           point source discharges)
 4           86.     The State Intervenors reallege their answers to all previous paragraphs.

 5           87.     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “Any applicant for a Federal

 6   license or permit to conduct any activity including, but not limited to, the construction or operation

 7   of facilities, which may result in any discharge into the navigable waters, shall provide the licensing or

 8   permitting agency a certification from the State in which the discharge originates or will originate”

 9   unless certification is waived.

10           88.     Admitted that 33 U.S.C. § 1362(16) provides: “The term ‘discharge’ when used

11   without qualification includes a discharge of a pollutant, and a discharge of pollutants.”

12           89.     Admitted that 33 U.S.C. § 1362(12) provides: “The term “discharge of a pollutant”

13   and the term “discharge of pollutants” each means (A) any addition of any pollutant to navigable

14   waters from any point source, (B) any addition of any pollutant to the waters of the contiguous zone

15   or the ocean from any point source other than a vessel or other floating craft.”

16           90.     Admitted that the Final Rule provides, in part: “Certification is required for any

17   license or permit that authorizes an activity that may result in a discharge,” and “discharge for

18   purposes of this part means a discharge from a point source into a water of the United States.”

19           91.     This paragraph states a legal conclusion as to which no response is required. To the

20   extent a response is required, it is denied.

21                                     FOURTH CLAIM FOR RELIEF

22                                      Violation of the Clean Water Act

23   (The Final Rule unlawfully limits the scope of—and permissible conditions on—certification

24                         to impacts of point source discharges on water quality)

25           92.     The State Intervenors reallege their answers to all previous paragraphs.

26           93.     Admitted that 33 U.S.C. § 1341(a) provides, in part: “Any applicant for a Federal

27   license or permit to conduct any activity including, but not limited to, the construction or operation

28   of facilities, which may result in any discharge into the navigable waters, shall provide the licensing or
                                                        14
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 15 of 22



 1   permitting agency a certification from the State in which the discharge originates or will originate, or,

 2   if appropriate, from the interstate water pollution control agency having jurisdiction over the

 3   navigable waters at the point where the discharge originates or will originate, that any such discharge

 4   will comply with the applicable provisions of sections 1311, 1312, 1313, 1316, and 1317 of this title.”

 5           94.     Admitted that 33 U.S.C. § 1341(d) provides:

 6
             Any certification provided under this section shall set forth any effluent limitations
 7           and other limitations, and monitoring requirements necessary to assure that any
             applicant for a Federal license or permit will comply with any applicable effluent
 8           limitations and other limitations, under sections 1311 or 1312 of this title, standard of
             performance under section 1316 of this title, or prohibition, effluent standard, or
 9           pretreatment standard under section 1317 of this title, and with any other appropriate
             requirement of State law set forth in such certification, and shall become a condition
10           on any Federal license or permit subject to the provisions of this section.
11           95.     Admitted that the Final Rule provides, in part: “The scope of a Clean Water Act

12   section 401 certification is limited to assuring that a discharge from a Federally licensed or permitted

13   activity will comply with water quality requirements.”

14           96.     Admitted that the Final Rule provides, in part: “The scope of a Clean Water Act

15   section 401 certification is limited to assuring that a discharge from a Federally licensed or permitted

16   activity will comply with water quality requirements.” Further admitted that the Final Rule provides,

17   in part: “Water quality requirements means applicable provisions of §§ 301, 302, 303, 306, and 307 of

18   the Clean Water Act, and state or tribal regulatory requirements for point source discharges into

19   waters of the United States.”

20           97.     Admitted that the Final Rule provides, in part: “Any grant of certification with

21   conditions shall be in writing and shall for each condition include, ant a minimum [specified

22   provisions].” Further admitted that the Final Rule provides, in part: “A condition for a license or

23   permit shall be waived upon the certifying authority’s failure or refusal to satisfy the requirements of

24   § 121.7(d).” Further admitted that the Final Rule provides, in part: “All certification conditions that

25   satisfy the requirements of § 121.7(d) shall be incorporated into the license or permit.”

26           98.      This paragraph states a legal conclusion as to which no response is required. To the

27   extent a response is required, it is denied.

28           99.     This paragraph states a legal conclusion as to which no response is required. To the
                                                        15
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 16 of 22



 1   extent a response is required, it is denied.

 2           100.    This paragraph states a legal conclusion as to which no response is required. To the

 3   extent a response is required, it is denied.

 4           101.    This paragraph states a legal conclusion as to which no response is required. To the

 5   extent a response is required, it is denied.

 6                                       FIFTH CLAIM FOR RELIEF

 7                                      Violation of the Clean Water Act

 8    (The Final Rule unlawfully prohibits the certifying authority from considering or relying on

 9                               State law in making a certification decision.)
10           102.    The State Intervenors reallege their answers to all previous paragraphs.

11           103.    Admitted that 33 U.S.C. § 1341(d) provides:

12
             Any certification provided under this section shall set forth any effluent limitations
13           and other limitations, and monitoring requirements necessary to assure that any
             applicant for a Federal license or permit will comply with any applicable effluent
14           limitations and other limitations, under sections 1311 or 1312 of this title, standard of
             performance under section 1316 of this title, or prohibition, effluent standard, or
15           pretreatment standard under section 1317 of this title, and with any other appropriate
             requirement of State law set forth in such certification, and shall become a condition
16           on any Federal license or permit subject to the provisions of this section.
17           104.    Admitted that the Final Rule provides, in part: “The scope of a Clean Water Act

18   section 401 certification is limited to assuring that a discharge from a Federally licensed or permitted

19   activity will comply with water quality requirements.”

20           105.    Admitted that the Final Rule provides, in part: “Water quality requirements means

21   applicable provisions of §§ 301, 302, 303, 306, and 307 of the Clean Water Act, and state or tribal

22   regulatory requirements for point source discharges into waters of the United States.”

23           106.    This paragraph states a legal conclusion as to which no response is required. To the

24   extent a response is required, it is denied.

25           107.    This paragraph states a legal conclusion as to which no response is required. To the

26   extent a response is required, it is denied.

27           108.    This paragraph states a legal conclusion as to which no response is required. To the

28   extent a response is required, it is denied.
                                                        16
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 17 of 22



 1                                      SIXTH CLAIM FOR RELIEF

 2                                     Violation of the Clean Water Act

 3     (The Final Rule unlawfully authorizes federal permitting and licensing agencies to review
 4                                   and overrule certification decisions)
 5          109.     The State Intervenors reallege their answers to all previous paragraphs.

 6          110.     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “If the State, interstate agency,

 7   or Administrator, as the case may be, fails or refuses to act on a request for certification, within a

 8   reasonable period of time (which shall not exceed one year) after receipt of such request, the

 9   certification requirements of this subsection shall be waived with respect to such Federal

10   application.”

11          111.     Admitted that 33 U.S.C. § 1341(a)(1) provides, in part: “No license or permit shall be

12   granted until the certification required by this section has been obtained or has been waived as

13   provided in the preceding sentence. No license or permit shall be granted if certification has been

14   denied by the State, interstate agency, or the Administrator, as the case may be.”

15          112.     Admitted that 33 U.S.C. § 1341(d) provides:

16
            Any certification provided under this section shall set forth any effluent limitations
17          and other limitations, and monitoring requirements necessary to assure that any
            applicant for a Federal license or permit will comply with any applicable effluent
18          limitations and other limitations, under sections 1311 or 1312 of this title, standard of
            performance under section 1316 of this title, or prohibition, effluent standard, or
19          pretreatment standard under section 1317 of this title, and with any other appropriate
            requirement of State law set forth in such certification, and shall become a condition
20          on any Federal license or permit subject to the provisions of this section.
21          113.     Admitted that the Final Rule provides, in part:

22
            The certification requirement from a license or permit shall be waived upon . . .
23          (2) The certifying authority’s failure or refusal to act on a certification request,
            including:
24          (i) Failure or refusal to act on a certification request within the reasonable period of
            time;
25          (ii) Failure or refusal to satisfy the requirements of § 121.7(c);
            (iii) Failure or refusal to satisfy the requirements of § 121.7(e);
26          (iv) Failure or refusal to comply with other procedural requirements of section 401.
27          114.     Admitted that the Final Rule provides, in part: “All certification conditions that satisfy

28   the requirements of § 121.7(d) shall be incorporated into the license or permit.” The remainder of
                                                        17
                                         STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 18 of 22



 1   this paragraph states a legal conclusion as to which no response is required. To the extent a response

 2   is required, it is denied.

 3           115.     This paragraph states a legal conclusion as to which no response is required. To the

 4   extent a response is required, it is denied.

 5                                     SEVENTH CLAIM FOR RELIEF

 6                                Violation of the Administrative Procedure Act

 7           116.     The State Intervenors reallege their answers to all previous paragraphs.

 8           117.     This paragraph states a legal conclusion as to which no response is required. To the

 9   extent a response is required, it is denied.

10           118.     Denied.

11           119.     Denied.

12           120.     This paragraph states a legal conclusion as to which no response is required. To the

13   extent a response is required, it is denied.

14                                          REQUEST FOR RELIEF

15           States Intervenors deny that Plaintiffs are entitled to the relief requested, or any relief

16   whatsoever. State Intervenors respectfully ask that the Court enter judgment against Plaintiffs and

17   grant Defendants and State Intervenors such additional and further relief as the Court may deem just,

18   proper, and necessary, including their costs and attorneys fees as provided by law.

19                                                  DEFENSES

20           Pursuant to Fed. R. Civ. P. 8(c), State Intervenors state the following defenses:

21           121.     This Court lacks jurisdiction over some or all of Plaintiffs’ claims.

22           122.     Plaintiffs have failed to state a claim on which relief can be granted.

23           123.     The Complaint does not state facts or claims upon which relief may be granted under

24   the legal authority cited or under any other law.

25           124.     Plaintiffs have not been harmed, nor are they in danger of harm, due to the Final

26   Rule.

27           125.     There is neither factual nor legal support for injunctive or equitable relief.

28           126.     Any claim for injunctive or equitable relief is barred by Plaintiffs’ unclean hands.
                                                         18
                                           STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 19 of 22



 1           127.   Plaintiffs’ theories would render the Clean Water Act unconstitutional in whole or

 2   part.

 3           128.   The State Intervenors reserve the right to assert additional defenses.

 4

 5   Dated: August 28, 2020                        Respectfully submitted,

 6                                                  BENBROOK LAW GROUP, P.C.
 7                                                  /s/ Bradley A. Benbrook
                                                    _______________________________
 8                                                  BRADLEY A. BENBROOK (CA 177786)
                                                    STEPHEN M. DUVERNAY (CA 250957)
 9                                                  BENBROOK LAW GROUP, P.C.
                                                    400 Capitol Mall, Suite 2530
10                                                  Sacramento, CA 95814
                                                    Tel: (916) 447-4900
11                                                  brad@benbrooklawgroup.com
                                                    steve@benbrooklawgroup.com
12
                                                    Counsel for State Intervenors
13

14                                                  JEFF LANDRY
                                                     ATTORNEY GENERAL               OF LOUISIANA
15
                                                    /s/ Joseph S. St. John
16                                                  ________________________________
                                                    ELIZABETH B. MURRILL (pro hac vice forthcoming)
17                                                   Solicitor General
                                                    JOSEPH S. ST. JOHN (pro hac vice forthcoming)
18                                                   Deputy Solicitor General
                                                    RYAN M. SEIDEMANN (pro hac vice forthcoming)
19                                                   Assistant Attorney General
                                                    LOUISIANA DEPARTMENT OF JUSTICE
20                                                  1885 N. Third Street
                                                    Baton Rouge, LA 70804
21                                                  Tel: (225) 326-6766
                                                    emurrill@ag.louisiana.gov
22                                                  stjohnj@ag.louisiana.gov
                                                    seidemannr@ag.louisiana.gov
23
                                                    Attorneys for the State of Louisiana
24

25

26

27

28
                                                       19
                                        STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 20 of 22



 1                                      TIM FOX
                                         ATTORNEY GENERAL OF MONTANA
 2
                                        /s/ Jon Bennion
 3                                      ________________________________
                                        JON BENNION (pro hac vice forthcoming)
 4
                                         Chief Deputy Attorney General
 5                                      215 N. Sanders, Third Floor
                                        P.O. Box 201401
 6                                      Helena, MT 59620
                                        Tel: (406) 444-2026
 7                                      jonbennion@mt.gov
 8                                      Attorney for the State of Montana
 9
                                        LESLIE RUTLEDGE
10                                       ATTORNEY GENERAL OF ARKANSAS
11                                      /s/ Nicholas J. Bronni
                                        ________________________________
12                                      NICHOLAS J. BRONNI (pro hac vice forthcoming)
                                         Solicitor General
13
                                        VINCENT WAGNER (pro hac vice forthcoming)
14                                       Deputy Solicitor General
                                        OFFICE OF ARKANSAS ATTORNEY GENERAL
15                                       LESLIE RUTLEDGE
                                        323 Center Street, Suite 200
16                                      Little Rock, AK 72201
                                        Tel: (501) 682-8090
17                                      nicholas.bronni@arkansasag.gov
18                                      vincent.wagner@arkansasag.gov

19                                      Attorneys for the State of Arkansas

20
                                        LYNN FITCH
21                                       ATTORNEY GENERAL OF MISSISSIPPI

22                                      /s/ Kristi H. Johnson
                                        ________________________________
23                                      KRISTI H. JOHNSON (pro hac vice forthcoming)
                                         Solicitor General
24                                      OFFICE OF MISSISSIPPI ATTORNEY
                                         GENERAL LYNN FITCH
25                                      P.O. Box 220
                                        Jackson, MS 39205
26                                      Tel: (601) 359-5563
                                        kristi.johnson@ago.ms.gov
27
                                        Attorney for the State of Mississippi
28
                                           20
                                STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 21 of 22



 1
                                        ERIC SCHMITT
 2                                       ATTORNEY GENERAL OF MISSOURI

 3                                      /s/ D. John Sauer
                                        ________________________________
 4                                      D. John Sauer (pro hac vice forthcoming)
                                          Solicitor General
 5                                      OFFICE OF THE MISSOURI
                                          ATTORNEY GENERAL
 6                                      P.O. Box 899
                                        Jefferson City, MO 65102-0899
 7                                      Tel: (573) 751-1800
                                        john.sauer@ago.mo.gov
 8
                                        Attorney for the State of Missouri
 9
                                        KEN PAXTON
10                                       ATTORNEY GENERAL OF TEXAS
                                        JEFFREY C. MATEER
11                                       First Assistant Attorney General
                                        RYAN L. BANGERT
12                                       Deputy First Assistant Attorney General
                                        DARREN L. MCCARTY
13                                       Deputy Attorney General for Civil Litigation
14                                      /s/ David J. Hacker
                                        ________________________________
15                                      DAVID J. HACKER (CA 249272)
                                         Associate Deputy Attorney General for Civil Litigation
16
                                        OFFICE OF THE TEXAS
17                                       ATTORNEY GENERAL
                                        P.O. Box 12548 (MC 001)
18                                      Austin, Texas 78711-2548
                                        Tel: (512) 936-1700
19                                      david.hacker@oag.texas.gov
20                                      Attorney for the State of Texas
21
                                        PATRICK MORRISEY
22                                       ATTORNEY GENERAL OF WEST VIRGINIA

23                                      /s/ Lindsay S. See
                                        ________________________________
24                                      LINDSAY S. SEE (pro hac vice forthcoming)
                                          Solicitor General
25                                      State Capitol Building 1, Rm. 26-E
26                                      Charleston, WV 25305
                                        Tel: (304) 558-2021
27                                      lindsay.s.see@wvago.gov

28                                      Attorney for the State of West Virginia
                                           21
                                STATE INTERVENORS’ ANSWER
     Case 3:20-cv-04636-WHA Document 27-10 Filed 08/28/20 Page 22 of 22



 1                                      FOR THE STATE OF WYOMING
 2                                      /s/ James C. Kaste
                                        ________________________________
 3                                      JAMES C. KASTE (pro hac vice forthcoming)
 4                                        Deputy Attorney General
                                        WYOMING ATTORNEY GENERAL’S OFFICE
 5                                      2320 Capitol Avenue
                                        Cheyenne, Wyoming 82002
 6                                      Tel: (307) 777-6946
                                        james.kaste@wyo.gov
 7
                                        Attorney for the State of Wyoming
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           22
                                STATE INTERVENORS’ ANSWER
